              Case 1:18-md-02865-LAK Document 285 Filed 03/04/20 Page 1 of 4

Hughes                                                                                            Hughes Hubbard & Reed LLP
                                                                                                           One Battery Park Plaza

Hubbard                                                                                           New York, New York 10004-1482
                                                                                                    Telephone: +1 (212) 837-6000

&e Reed                                                                                                    Fax: +1 (212) 422-4726
                                                                                                             hugheshubbard.com

                                                                                                                   Marc A. Weinstein
                                                                                                                               Partner
                                                                                                      Direct Dial: + 1 (212) 837-6460
                                                                                                      Direct Fax: +1 (212) 299-6460
                                                                                               mare. weinstein@hugheshubbard.com




                                                           March 4, 2020



   BY ECF AND HAND DELIVERY

  Honorable Lewis A. Kaplan
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, NY 10007

               Re:         In re Customs and Tax Administration of the Kingdom of Denmark
                           (Skatteforvaltningen) Tax Refund Scheme Litigation, 18-md-2865 (LAK)

  Dear Judge Kaplan:

         We write on behalf of Plaintiff Skatteforvaltningen ("SKAT"), with the consent of the
  defendants, respectfully to ask the Court to enter:

                     (i) the proposed order annexed as Exhibit 1 to the Declaration of Marc A.
                         Weinstein, dated March 4, 2020 ("Weinstein Deel."), directing SKAT to
                         produce to defendants the documents (the "Elysium documents") SKAT
                         received in its action pending before the Dubai International Financial Centre
                         Courts against Elysium Global (Dubai) Limited and Elysium Properties
                         Limited; and

                     (ii) the proposed Amended Stipulated Protective Order Governing Confidentiality
                          of Discovery Materials annexed as Exhibit 2 to the Weinstein Declaration,
                          clarifying that the parties may designate discovery materials as "Confidential"
                          under the order if they contain personal data entitled to protection under the
                          European Union's General Data Protection Regulation or other applicable
                          law.1



  1.   On February 5, 2019, the Court entered the Stipulated Protective Order Governing Confidential of Discovery
       Materials [No. 18-md-2865-LAK, ECF No. 73] in these actions. A blackline reflecting the parties' proposed
       amendments to the Protective Order is annexed as Exhibit 3 to the Weinstein Declaration.
         Case 1:18-md-02865-LAK Document 285 Filed 03/04/20 Page 2 of 4

                                                                                                    2


         We describe below SKAT's action in the Dubai International Financial Centre ("DIFC")
 Court, the documents that SKAT has obtained in proceedings in the DIFC pursuant to search
 orders, and the requests by defendants in the multidistrict proceedings before this Court that
 SKAT produce these documents. The first proposed order will permit SKAT fully and timely to
 comply with defendants' document requests without undertaking a laborious and expensive
 process of reviewing for and redacting personal data otherwise protected by the European
 Union's General Data Protection Regulation.

        The second proposed order will amend the existing protective order to protect personal
 data and other confidential information in the documents that defendants have requested and
 that SKAT seeks to produce.

SKAT's action in the Dubai International Financial Centre Courts against Elysium.

       In 2018, SKAT commenced proceedings in the DIFC Courts against the Elysium
companies which, as SKAT alleges in the DIFC proceedings, "are controlled and ultimately
owned by" Sanjay Shah, who also "controlled and ultimately owned" Solo Capital Partners LLP.
(Weinstein Decl. Ex 4 [Sept. 26, 2018 Claim Summary] {{ 1, 4.)

         Solo Capital Partners LLP, along with its affiliates Old Park Lane Capital PLC, Telesto
Markets LLP, and West Point Derivatives Ltd., together issued 2,473 false dividend credit
advices that the defendants in 154 actions in these consolidated proceedings submitted to SKAT
purporting to evidence the defendants' ownership of Danish shares, receipt of dividends, and
suffering of withholding tax. (See, e.g., SKA.Tv. The Bradley London Pension Plan, No. 18-
04047 (LAK), ECF No. 1, Complaint {® 46-48.) As a result of these defendants' fraudulent
refund applications, SKAT paid DKK 6,942,139,603, or approximately $1,033,748,000, to
payment agents authorized by the defendants to act on their behalf. SKAT alleges in the DIFC
action that "[a] substantial portion of the sums paid to" the payment agents "was subsequently
paid to Solo Capital Partners LLP ... and thereafter paid to a large number of individuals and
entities connected to Mr. Shah." (Weinstein Deel. Ex. 4 {4.)

The Elysium documents.

        Pursuant to search orders issued by the DIFC Court, SKAT has obtained (or is in the
process of obtaining) from Elysium approximately nine million discrete documents, many of
which are highly relevant to the 154 actions in these consolidated proceedings where the
defendants submitted to SKAT dividend credit advices issued by Solo Capital and its affiliates.
(See, e.g., Weinstein Deel. Ex. 5 [June 27, 2018 Search Order].) The DIFC court established
procedures for a neutral third party to review the documents for privilege before they are turned
over to SKAT, and for determining any claims of privilege that the Elysium entities may assert.
To date, approximately six million non-privileged Elysium documents have been disclosed to
SKAT, the bulk of which were disclosed in August and October 2019. The privilege review of
the remaining documents is ongoing in Dubai.

The defendants' document requests to SKAT.

       On January 17, 2020, certain of the defendants in these actions served on SKAT
consolidated document requests seeking, among other things, the Elysium documents.
         Case 1:18-md-02865-LAK Document 285 Filed 03/04/20 Page 3 of 4

                                                                                                     3


Specifically, defendants, in relevant part, seek production of (i) "[a]ll documents maintained or
owned by Solo Capital [or] affiliates of Solo Capital ... that are in SKAT' s possession, custody
or control;" and (ii) "[a]ll communications concerning the trading of Shares by Solo Capital [or]
affiliates of Solo Capital ... that are in SKAT' s possession, custody or control." (Weinstein
Deel. Ex. 7, Request Nos. 27 & 28.)

        The approximately six million Elysium documents in SKAT's possession are responsive
to these requests. As SKAT is subject to the European Union's General Data Protection
Regulation, however, SKA T's processing, transfer, and disclosure of the personal data of data
subjects in the Elysium documents to defendants must have a lawful basis under the Regulation.

The proposed orders.

        SKAT asks the Court to enter the proposed orders annexed hereto to confirm that SKAT
is obligated under Federal Rules of Civil Procedure 26 and 34 to produce the Elysium documents
to the defendants, and that personal data in the documents entitled to protection under the Data
Protection Regulation will be treated as "Confidential" under the terms of the protective order.

         Under the Regulation, SKAT is permitted to process personal data for the purpose of
complying with its discovery obligations in these proceedings. In particular, under Article
6(1)(e) of the Regulation, it is lawful for SKAT to process an individual's personal data "for the
performance of a task carried out in the public interest," which includes SKAT's U.S. actions to
recover the proceeds of the fraud. In addition, Article 9(2)(f) permits SKAT to process an
individual's special categories of personal data, such as data revealing their racial or ethnic
origin, if doing so "is necessary for the establishment" of SKAT's "legal claims" against the
defendants. Article 49(1 )(e) similarly permits SKAT to transfer personal data to the defendants
in the United States where doing so "is necessary for the establishment" of SKAT' s "legal
claims."

        To protect the privacy interests of the individuals whose personal data is contained in the
Elysium documents, SKAT will designate the documents as "Confidential" under the parties'
proposed amended protective order. Consistent with the Data Protection Regulation's
minimization principle that processing personal data be "limited to what is necessary in relation
to the purposes" of the processing, Art. 5(1)(c), paragraph 19 of the protective order governing
discovery in these proceedings (paragraph 21 of the parties' proposed amended order) provides
that the materials produced in discovery in these actions may be used by the receiving party only
for the purpose of this and related litigation. Defendants have acknowledged to SKAT that they
will treat the Elysium documents as confidential under the protective order and use them only for
the purpose of this and related litigation.
         Case 1:18-md-02865-LAK Document 285 Filed 03/04/20 Page 4 of 4

                                                                                            4


        Accordingly, SKAT respectfully requests that the Court enter the proposed orders
annexed hereto, directing SKAT to produce the Elysium documents, subject to the documents
being treated as confidential under the amended protective order.

                                       ~milted,


                                          Marc A. Weinstein

Enclosures

cc:   All counsel ofrecord (via ECF)
